Mb. Justice MacLeaby
delivered the opinion of the court.
This case was begun before the Municipal Court of Manatí on a complaint sworn to on April 19, 1912, accusing Rafael Menéndez Olmo of an infraction of article 162 of the Penal Code, the same being a misdemeanor. It is alleged that the defendant, early in July, 1912, in the electoral precinct of Manatí, voluntarily and knowingly caused himself to be inscribed as an elector in the registry of voters,' when he knew that he had no right so to do because he did not live in. the said election district during a year prior to November 5, 1912. but that he was discharging his daily duties in the precinct of Ciales. Being convicted in the municipal court, he appealed to the District Court of Arecibo, which tried the case on the 6th of December last; and, after examining 'and considering the evidence introduced and sections 15 and 16 of the law in regard to the registration of voters, declared the said accused, Rafael Menéndez Olmo, guilty of the offense prohibited in article 16.2 of the Penal Code, and condemned him to a fine of $50 with alternative imprisonment as provided by law and to the payment of the costs, and ordering the annulment of his *365inscription as a registered voter. The defendant took an appeal from this judgment through his attorney, and the record is presented here for our consideration and review.
Three errors are assigned by the appellant in regard to the admission of evidence, and the refusal of the court to strike certain testimony from the record. It is- not necessary to consider these errors in detail as the decision of this case turns upon the facts. It appears from the facts of the case that the defendant has always resided in Manatí and that a few years ago he became a teacher in the public schools, being* assigned to rural schools in different sections, — first • in Manatí, then in Barceloneta, and afterwards in Ciales, but that he lived at home with his mother and sister in a rented house in the town of Manatí, and that during .twelve months preceding the day of election it was his habit to go to his schoolhouse on Monday morning and remain in the neighborhood thereof until Friday night, when he would return to Manatí, passing Friday, Saturday and Sunday nights at home with his mother and sister, returning to his work again on Monday morning. lie kept his trunk and his clothing' at his home in Manatí, and it was his custom to shave at a barber shop in that town every Saturday; in fact, it appears that his domicile had always been at Manatí and that he had never evidenced any intent or inclination to change it and that he had not actually done so, unless his emp1oyment as a teacher in an adjoining precinct a few miles away was, ipso facto, such a change of domicile. We do not so regard it. We consider from all the facts in this case that the appellant is a bona fide resident of Manatí, and that merely going into an adjoining precinct for the purpose of earning his daily bread while he at the same time maintained his residence with his mother and sister, whom he supported in a rented house, does hot disturb his status as a resident citizen of the town of Manatí. Granting that the appellant slept within the precinct of Ciales on certain nights during the week, this does not justify the conclusion that he had no fixed sleeping abode, that *366being in Manatí. Hence, section 16 of the Act to provide for Registration and Elections approved in 1906 and still in force, prescribing that- a single man, without regular sleeping quarters, shall be considered as domiciled at the place where his daily occupations are performed, is not applicable to this case; neither does the fact that he casually remarked that he preferred to vote in Manatí where his vote would be worth more than in Ciales, suffice, viewing all the circumstances surrounding the case, for the drawing of an inference of criminal intent on the part of the acusecl.
Such being the case, his conviction was improper as was also the striking of his name from the list of electors. The judgment, therefore, which was rendered against this defendant, imposing upon him a fine and erasing his name from the list of electors by the District Court of Arecibo on the sixth day of December, 1912, should be reversed and annulled, and a judgment here entered acquitting him of the charge brought against him and restoring his name to the list of electors.

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.,